In support of the decree which overruled the plea of privilege of appellant, the Austin Road Company, to be sued in Dallas County, the trial court found: (1) The Austin Road Company, the defendant, was a private corporation with its principal office at Dallas, Texas, and had as its local agent Jno. Rineheart, who resided in Gregg County at the time this lawsuit was filed; (2) that appellee, Grady Anderson, plaintiff below, owned and operated a business known as the "DeLuxe Drive In" which is located adjacent to and abutting State Highway 26 near but outside the city limits of Kilgore; (3) the defendant company while engaged in widening said highway in front of and along the highway on both sides of plaintiff's business, dug a sewer ditch and piled the dirt from the ditch toward the outside of said highway and toward the front of plaintiff's business. That the dirt mound from the ditch so placed by defendant company was 5 to 6 1/2 feet high and 10 to 12 feet thick and was so placed that it closed the plaintiff'S means of ingress and egress, leaving an alley in the rear of his building as the only means of ingress and egress; (4) "That there was room and the defendant could have placed the mound of dirt closer to the ditch or on the inside of the ditch between the ditch and the pavement and would have thus left a means of egress and ingress to plaintiff's place of business"; (5) "This condition existed from November 13, 1946 until the sewer was laid and refill made on December 5, 1946, and thereafter until the 23rd day of January, 1947, the date of trial, his frontage remained soggy, wet and impassable; that plaintiff suffered much loss through loss of profits because customers could not get to his place of business and suffered loss through loss of good will that had been established among his customers and *Page 766 
that plaintiff went to some expense and suffered damages by reason of having to pull cars of customers that had become mired and stuck in front of his place of business"; (6) that all this occurred in Gregg County, Texas, and plaintiff has suffered actual damages as a result of such trespass.
From the above findings of fact, the court concluded that: (1) The placing of the dirt by the defendant company on plaintiff's property and closing up plaintiff's means of ingress and egress was negligence on the part of the defendant company and such negligence was the direct and proximate cause of plaintiff's loss of profits and good will; and (2) "Defendant's negligence in so placing the dirt, constituted an active trespass upon plaintiff's property which occurred in Gregg County, Texas.
In addition to plaintiff's allegations under which evidence was introduced in support of above findings of fact, plaintiff plead: "Plaintiff would show that the defendant had been engaged in road construction work and on the 13th day of November, 1946, began work on highway 26 under contract with the State Highway Department to widen thepavement on said highway 26 at a point some 150 feet North of plaintiff'sbusiness and extending some 400 feet South of plaintiff's business."
(Italics ours.) It is without controversy that said highway at the time and place in question was being widened pursuant to a contract, oral or written, with the State Highway Department. It is plaintiff's testimony that defendant "had a contract to put in, widen that pavement about 18 feet; they also had a contract to put in a storm sewer immediately adjoining my property and they piled this dirt up in my door where I couldn't even open the door for my customers to come in."
Under the pleadings of plaintiff and his testimony above set out, the burden of proof rested upon him to establish by a preponderance of the evidence that the acts complained of as constituting a trespass was violative of and not in accordance with the specifications of its contract with the State Highway Company, an agency of the State. Compton v. Elliott, 126 Tex. 232, 88 S.W.2d 91.
The learned, efficient and able trial court did not find as a fact and could not have found as a fact that defendant in doing the work as above disclosed and in piling the dirt on one side of the ditch instead of the other as complained of did so in violation of the specifications called for in the contract with the State Highway Department. The terms of this contract were not introduced in evidence. None of its specifications were alluded to. No effort was made to show that the work was not done in accordance with the terms and specifications of defendant's contract with the State Highway Department. And in this respect in failing to show a breach of duty owing by defendant to plaintiff, plaintiff failed to prove a cause of action which is fatal to his claimed right to maintain venue in Gregg County under either subdivision 9 or subdivision 23 of Art. 1995, R.C.S. of Texas, Vernon's Ann.Civ.St. art. 1995, subds. 9, 23. Likewise, applicable to a contract with the State of Texas, here presented, it is stated in 43 C.J., 1159, par. 1917: "A contractor constructing a drain or sewer or making other public improvements for a municipality under its supervision and control is not liable for injuries resulting to adjoining property, unless the work is improperly or negligently performed, nor is such contractor liable where the negligence charged consists in the method adopted under the direction of the city authorities; but for any injury due to his negligence in the performance of the work the contractor is liable." Panhandle Const. Co. v. Shireman, Tex. Civ. App. 80 S.W.2d 461; Russell v. General Construction Co., Tex. Civ. App. 59 S.W.2d 1109; City of Huntsville v. McKay, Tex. Civ. App.286 S.W. 305; Blair v. Waldo, Tex. Civ. App. 245 S.W. 986; Secs. d, l
and q — 4 of Art. 6674, R.C.S. of Texas, Vernon's Ann.Civ.St. arts. 6674d, 6674l, 6674q — 4. The State of Texas not being a party defendant, we are not called upon to apply the principle of law discussed in Brooks v. State, Tex. Civ. App. 68 S.W.2d 534, and Gotcher v. State, Tex. Civ. App. 106 S.W.2d 1104; State v. Hale, 136 Tex. 29, 146 S.W.2d *Page 767 
731, to which may be added 40 Am.Jur. p. 290, Sec. 76, cited by appellee.
For the reasons indicated, the judgment of the lower court is reversed and remanded to the trial court with instructions to transfer this cause with all court papers to a district court of Dallas County.